Citation Nr: 1216368	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  03-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 29, 2006 for a 70 percent disability rating for right wrist synovitis with post-operative residuals of an arthroplasty.

2.  Entitlement to an effective date prior to September 29, 2006, for the grant of special monthly compensation based on the loss of use of the right hand.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to referral for extraschedular consideration of a rating higher than 10 percent for right wrist synovitis with post-operative residuals of an arthroplasty.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to May 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of April 2002, December 2008 and June 2009 of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2006, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In March 2006, the Board denied entitlement to an increased rating for right wrist synovitis with post-operative residuals of an arthroplasty.  The Veteran appealed, and in August 2007, the United States Court of Appeals for Veterans Claims granted a Joint Motion for Remand of July 2007. 

In a rating decision of December 2008, the RO granted a 70 percent disability rating for right wrist synovitis with post-operative residuals of an arthroplasty, effective September 29, 2006.

The Board notes that the July 2007 joint motion focused on the denial of entitlement to an increased rating in excess of 10 percent on an extraschedular basis, and not on a schedular basis.  A reading of the joint motion clearly shows that there was no disagreement with the Board's denial of an increased rating on a schedular basis.  Accordingly, the Board finds that the Court, in its August 2007 order, remanded only the issue of entitlement to an increased disability rating on an extraschedular basis.  


FINDINGS OF FACT


1.  The earliest date on which it is factually ascertainable that the Veteran's right wrist synovitis with post-operative residuals of an arthroplasty was manifested by symptomatology analogous to the loss of the use of the right hand is September 29, 2006.  

2.  The earliest date on which the Veteran became entitled to special monthly compensation for the loss of the use of the right hand is September 29, 2006.  

3.  The Veteran is service-connected for the loss of the use of the right hand, rated as 70 percent disabling; and for hemorrhoids and a right wrist scar, each evaluated as noncompensable.

4.  The preponderance of the evidence is against finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due to service-connected disabilities alone. 

5.  The evidence preponderates against showing that the appellant's right wrist synovitis with post-operative residuals of an arthroplasty presents an exceptional disability picture such that the assigned schedular evaluation is inadequate. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 29, 2006, for a disability rating of 70 percent for right wrist synovitis with post-operative residuals of an arthroplasty have not been met.  38 U.S.C.A. §§ 5110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400(b)(2), 4.71a, Diagnostic Codes 5214, 5215, 5125 (2011).

2.  The criteria for an effective date earlier than September 29, 2006, for special monthly compensation based on loss of use of the right hand are not met.  38 U.S.C.A. §§ 1114(k), 5110 , 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.350(a), 3.400(b)(2) (2011).

3.  The criteria for a total disability evaluation based on individual unemployability due to service connected disorders are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011). 

4.  The requirements are not met for referral for extraschedular consideration for right wrist synovitis with post-operative residuals of an arthroplasty.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.321(b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Regarding the issue of an increased rating, VA notified the Veteran in November 2001 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was provided notice of how disability ratings and effective dates are determined in a September 2009 letter.  The claim was readjudicated in supplemental statements of the case of October and December 2010, therefore, the Veteran was not prejudiced by the defect in timing.  

Regarding the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, fully compliant notice was provided in a May 2009 letter which predated the initial rating decision regarding that issue.  

The appeal regarding an earlier effective date is a "downstream" issue in that it arose following the initial grant of benefits.  VCAA notice is triggered by receipt of the claim, or application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that section 5103 (a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  It further noted that the notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains VA medical records.  A request for records from the Social Security Administration was made; however, in April 2010, the Social Security Administration stated the Veteran had never applied for benefits.  

The Veteran was provided VA examinations to assess the severity of his service-connected right wrist disability in March 2002, February 2005, September 2009, November 2009, and October 2010.  The examinations are adequate for rating purposes. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2). 

Under 38 C.F.R. § 3.157(b)(2011), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  Id.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).

A.  Disability Rating Right Wrist

The Veteran is currently assigned an effective date of September 29, 2006 for the 70 percent rating for a right wrist disability.  He argues that the 70 percent rating should date back to the date of the claim for an increased rating which was filed in September 2001.

Historically, the Board notes that in the April 2002 rating decision the RO assigned the right wrist disability a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (limitation of motion of the wrist).  The Veteran appealed that decision and, in March 2006, the Board denied entitlement to an increased disability rating.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In August 2007, the Court granted a July 2007 Joint Motion for Remand.  Thereafter, in a December 2008 rating decision VA granted a 70 percent disability rating for right wrist synovitis with post-operative residuals of an arthroplasty, effective September 29, 2006.  As the RO has granted a 70 percent disability rating effective September 29, 2006, the Veteran now argues that he is entitled to an earlier effective date for the award of the 70 percent disability rating.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 (2011), when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board notes that, prior to September 29, 2006, the Veteran's right wrist disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (limitation of wrist motion). 

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215, a 10 percent rating is the maximum schedular rating for limitation of motion of the wrist without ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Because VA examiners reported that the Veteran is right handed, a 30 percent evaluation would be assigned where there is favorable ankylosis in 20 to 30 degrees of dorsiflexion.  38 C.F.R. § 4.71a , Diagnostic Code 5214.  With ankylosis in any other position, except favorable, a 40 percent rating is warranted when it affects the major extremity.  With unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation, a 50 percent rating is warranted when it affects the major extremity.  Extremely unfavorable ankylosis will be rated as loss of use of the hand under Diagnostic Code 5125. 

The evidence shows that prior to September 29, 2006, while the range of right wrist motion was restricted at both the March 2002 and February 2005 VA examinations, the Veteran nonetheless had at least some residual right wrist motion.  The record is completely devoid of any evidence of ankylosis prior to September 29, 2006.  In the absence of ankylosis, the criteria for a higher rating under Diagnostic Code 5214 have not been met.  Id.  

A fortiori if there is no evidence of ankylosis prior to September 29, 2006, it follows that a rating under Diagnostic Code 5125 is not warranted as there was no evidence of extremely unfavorable ankylosis.  

As to functional loss due to pain and discomfort as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), whereas here the Veteran is already receiving the maximum rating available for limitation of motion of the wrist without ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), do not apply.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Nonetheless, the Board acknowledges that the Veteran has provided statements and has testified that his right hand disability prevents him from performing physical work, that he cannot write, he drops things, and he is not able to use tools.  The Veteran is competent to so state.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).  Moreover, the Board has no reason to doubt his credibility and accepts his allegations as true.   Nonetheless, the February 2005 VA examination, the Veteran was noted to have only diminished range of motion.  The appellant did not demonstrate ankylosis.  While limited, the appellant still retained some use of his right hand.  Therefore, the appellant's right wrist disability was not so severe prior to September 29, 2006 so as to be analogous to the loss of the use of the right hand.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against entitlement to an effective date prior to September 29, 2006, for the assignment of a 70 percent rating for a right wrist disability. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

B.  Special Monthly Compensation

The Veteran has been awarded special monthly compensation under 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350(a) on account of the loss of the use of one hand, effective September 29, 2006.

Special monthly compensation is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  Special monthly compensation  is payable at the (k) rate for, among other things, anatomical loss or loss of use of one hand as the result of service-connected disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2); 4.63 (2011). 

Prior to September 29, 2006, the evidence showed that the Veteran retained function, although limited, of his right hand.  Prior to September 29, 2006, there was no showing of any ankylosis of the right wrist.  Although limited, the right hand remained functional to some degree.  Moreover, prior to September 29, 2006, there is no evidence of any actual anatomical loss of either hand.  Accordingly, the provisions of 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) are not applicable prior to September 29, 2006 and an earlier effective date for the grant of special monthly compensation is not warranted.

Entitlement to  total disability evaluation based on individual unemployability due to service connected disorders

The Veteran is seeking a total disability evaluation based on individual unemployability due to service connected disorders on the basis of his service connected disabilities.  A review of the record shows that the Veteran is currently service connected for the loss of the use of the right hand, rated as 70 percent disabling, hemorrhoids, rated as noncompensable, and scar of the right wrist, rated as noncompensable.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a).  38 C.F.R. § 4.16(b).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Entitlement to a total compensation rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is whether a veteran is capable of performing the physical and mental acts required by employment and not whether a veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The record clearly indicates that the Veteran is currently employed as an oil refinery inspector.  The Veteran does not allege and has not alleged at any time that he has not been able to work or has been unemployed due to his service connected disabilities.  Rather, he alleges that his service connected right wrist disability makes his work duties more difficult, that he has been turned down for certain jobs due to his right wrist disability and that he makes less money now than before his injury.  

Based on the Veteran's written statements to the RO, his personal hearing testimony, and the medical evidence of record, it is undisputed that his right wrist disability affects his employment.  However, the fact remains that the Veteran has continued to be employed throughout the appellate period.  There is no evidence that his annual income in any year has dipped below the poverty line for a single individual.  While the Veteran has some mild limitation or impairment as a consequence of his pain, tenderness, and subjective report of decreased right hand grip strength, an October 2010 VA examiner also opined that the right wrist disability should not preclude the appellant from gainful employment.

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluation, the overall evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background.  The Board concludes, therefore, that entitlement to total disability evaluation based on individual unemployability due to service connected disorders is not warranted. 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102. 

Entitlement to an extraschedular rating

The Veteran seeks an increased disability rating for his service connected right wrist disability on an extraschedular basis.  As previously noted, in March 2006, the Board denied a disability rating in excess of 10percent.  The Veteran appealed and the Court remanded the issue regarding entitlement to an increased rating on an extraschedular basis.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right wrist disability is inadequate.  A comparison of the severity and symptomatology of the Veteran's right wrist with the pertinent rating schedule criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The symptoms presented by the appellant's right wrist disability - such as pain and limitation of motion - are fully contemplated by the rating schedule both prior to and after September 29, 2006.  

The Board recognizes that the Veteran testified and provided statements attesting to the fact that his right hand disability causes him to be unable to do physical work, that he cannot write, he drops things, and he is not able to use tools.  He further has argued that his disability ahs affected his ability to earn a living or to be promoted.  The Veteran is competent to so report.  Jandreau, 492 F. 3d. at 1372.  Moreover, the Board has no reason to doubt the Veteran's allegations and finds him credible.  

At all times, however, the Veteran's symptoms were fully contemplated by the applicable Diagnostic Codes.  While his work performance was affected by his right wrist disability, he continued to be employed.  The evidence shows that while his right wrist disability has interfered with his employment, there has not been marked interference.  Indeed, his employer has offered accommodations for his disability by providing a work partner who will accompany the Veteran on his duties to do the lifting the Veteran is not able to do.  The Board acknowledges that the Veteran has argued that he feels he has not been promoted due to his right wrist.  While the Board does not doubt the Veteran's credibility, there is no objective evidence to support his allegations that he has not been promoted due to his right wrist disability.  

Moreover, the Veteran has not necessitated extended periods of hospitalization.  Indeed, the only hospitalizations have been associated with his wrist surgeries.  

Since September 29, 2006, the Veteran's disability has been rated under Diagnostic Code 5125 for the loss of use of the hand.  While there are no provisions for an evaluation in excess of 70 percent for a disorder of the major hand, a 70 percent evaluation specifically contemplates loss of use of the major hand, which is a near precise description of the Veteran's functional loss from September 29, 2006.  The criteria for a 70 percent rating for the Veteran's right wrist symptoms more than reasonably describe his disability level and symptomatology and, therefore, the schedular evaluation assigned from September 29, 2006 is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5125. 

Accordingly, the Board finds no basis on which to find that the Veteran's disability picture is so unusual or exceptional so as to merit a referral to the Under Secretary for Benefits, or the Director, Compensation and Pension Service, for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1) ; Thun.  

In reaching the decisions above, the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the veteran's claim, however, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an effective date earlier than September 29, 2006 for a disability rating of 70 percent for right wrist synovitis with post-operative residuals of an arthroplasty, is denied.

Entitlement to an earlier effective date, earlier than September 29, 2006, for the grant of special monthly compensation for the loss of the use of a hand, is denied.  

Entitlement to a total disability rating based on individual unemployability is denied.  


Entitlement to referral for extraschedular consideration is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


